Appellees’ Motion to Reinstate Appeal Granted and Amended Order filed
February 08, 2022.




                                    In The

                   Fourteenth Court of Appeals
                                 ____________

                            NO. 14-19-00514-CV
                                 ____________

    MOSAIC BAYBROOK ONE LP, MOSAIC BAYBROOK TWO, LP;
     MOSAIC BAYBROOK ONE GP LLC; MOSAIC BAYBROOK TWO
      GP LLC; MOSAIC RESIDENTIAL, INC.; ROBERT M. WEBER;
     VALISSA PARMER; ABID BHIMANI; MOSAIC GP FUND III LLC;
       EASTHAM CAPITAL FUND III (QP) LP; EASTHAM CAPITAL
     FUND IV, LP; AUSPAY-BAYBROOK, LLC; AUSPAY-MOSAIC GP,
      LLC; WILLIAMSBURG ENTERPRISES, LLLP; PHILIP SALEM;
          WIDAD SALEM; AND BAYBROOK LL, LLC, Appellant

                                      V.

             TAMMY CESSOR AND PAUL SIMIEN, Appellee


                  On Appeal from the 269th District Court
                          Harris County, Texas
                    Trial Court Cause No. 2019-10104

                                   ORDER

     Appellees’ motion to reinstate is granted and we issue this amended order.

     This is an accelerated appeal from an order granting a temporary injunction.
On September 30, 2021, appellees filed a motion to enforce the temporary
injunction pursuant to Texas Rule of Appellate Procedure 29.4. Rule 29.4
provides:

      While an appeal from an interlocutory order is pending, only the
      appellate court in which the appeal is pending may enforce the order.
      But the appellate court may refer any enforcement proceeding to the
      trial court with instructions to:
      (a) hear evidence and grant appropriate relief; or
      (b) make findings and recommendations and report them to the
      appellate court.
Tex. R. App. P. 29.4.

      We grant the motion, in part, and issue the following order:

      We order the Judge of the 269th District Court, Harris County, to hold a
hearing on appellees’ motion to enforce the order granting a temporary injunction
after the stay of all court proceedings is lifted pursuant to section 51.014(b) of the
Texas Civil Practice and Remedies Code. A copy of the motion is attached to this
order. After the stay of all court proceedings pursuant to section 51.014(b) of the
Texas Civil Practice and Remedies Code is lifted, the trial court shall hear
evidence and grant appropriate relief. The trial court shall file a supplemental
clerk’s record, containing the trial court’s order on the enforcement motion, with
the Clerk of this Court within thirty days of the date of the hearing on appellees’
motion to enforce the order granting a temporary injunction.



                                       PER CURIAM


Panel Consists of Justices Zimmerer, Poissant, and Wilson.